GLASSMAN, Justice,
with whom BRODY, Justice, joins, dissenting.
I must respectfully dissent. In this case the defendant’s blood-alcohol content was established solely by the result of a breath test set forth in a certificate that on its face raised the issue as to the reliability of that test. The prima facie effect of the certificate having thus been prevented by the certificate itself, the burden was on the State to produce evidence as to the accuracy and reliability of the test. See 29 M.R. S.A. § 1312(8) (1978 & Supp.1990). The only evidence before the hearing examiner was the testimony of Officer Soper that he administered the breath test to the defendant at 11:00 p.m., that prior to its administration he had visually checked the kit and did not see any leaks, and that it was possible that the puncture had occurred while he repackaged the kit. Relying on this testimony, the hearing examiner erroneously found that after completion of the breath test “the officer listened for leaks and found none ” and that the puncture in the bag had occurred after the completion of the test and would not have affected the test itself. Based on those findings, the hearing examiner concluded that the test was reliable. It is clear from this record that the Superior Court properly determined that there was nothing in the record except the speculation of the officer as to when the volumetric bag was damaged and that such evidence is not sufficient to support the conclusion of the hearing examiner that the test was reliable. See Emerson v. Ham, 411 A.2d 687, 689 (Me.1980). Accordingly, I would affirm the judgment of the Superior Court.